Name: Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan
 Type: Regulation
 Subject Matter: international trade;  politics and public safety;  international affairs;  Asia and Oceania;  international security
 Date Published: nan

 Avis juridique important|32002R0881Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan Official Journal L 139 , 29/05/2002 P. 0009 - 0022Council Regulation (EC) No 881/2002of 27 May 2002imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of AfghanistanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60, 301 and 308 thereof,Having regard to Common Position 2002/402/CFSP concerning restrictive measures against Usama bin Laden, members of the Al-Qaida organisation and the Taliban and other individuals, groups, undertakings and entities associated with them and repealing Common Positions 96/746/CFSP, 1999/727/CFSP, 2001/154/CFSP and 2001/771/CFSP(1),Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Whereas:(1) On 16 January 2002, the Security Council of the United Nations adopted Resolution 1390(2002) determining that the Taliban had failed to respond to its demands made in a number of previous resolutions and condemning the Taliban for allowing Afghanistan to be used as a base for terrorist training and activities and also condemning the Al-Qaida network and other associated terrorist groups for their terrorist acts and destruction of property.(2) The Security Council decided, inter alia, that the flight ban and certain export restrictions imposed on Afghanistan further to its Resolutions 1267(1999) and 1333(2000) should be repealed and that the scope of the freezing of funds and the prohibition on funds being made available, which were imposed further to these Resolutions, should be adjusted. It also decided that a prohibition on providing the Taliban and the Al-Qaida organisation with certain services related to military activities should be applied. In accordance with paragraph 3 of Resolution 1390(2002), those measures will be reviewed by the Security Council 12 months after adoption of the resolution and at the end of this period the Security Council will either allow the measures to continue or decide to improve them.(3) In this regard, the Security Council recalled the obligation to implement in full its Resolution 1373(2001) with regard to any member of the Taliban and the Al-Qaida organisation, but also with regard to those who are associated with them and have participated in the financing, planning, facilitation, preparation or perpetration of terrorist acts.(4) These measures fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(5) In order to create maximum legal certainty within the Community, the names and other relevant data with regard to natural or legal persons, groups or entities whose funds should be frozen further to a designation by the UN authorities, should be made publicly known and a procedure should be established within the Community to amend these lists.(6) The competent authorities of the Member States should, where necessary, be empowered to ensure compliance with the provisions of this Regulation.(7) UN Security Council Resolution 1267(1999) provides that the relevant UN Sanctions Committee may grant exemptions from the freezing of funds on grounds of humanitarian need. Therefore, provision needs to be made to render such exemptions applicable throughout the Community.(8) For reasons of expediency, the Commission should be empowered to amend the Annexes to this Regulation on the basis of pertinent notification or information by the UN Security Council, the relevant UN Sanctions Committee and Member States, as appropriate.(9) The Commission and Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and cooperate with the relevant UN Sanctions Committee, in particular by supplying it with information.(10) Member States should lay down rules on sanctions applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those sanctions must be effective, proportionate and dissuasive.(11) Taking into account that the freezing of funds is to be adjusted, it is necessary to ensure that sanctions for breaches of this Regulation can be imposed as of the date of entry into force of this Regulation.(12) In view of the measures imposed under Resolution 1390(2002) it is necessary to adjust the measures imposed in the Community by repealing Council Regulation (EC) No 467/2001(4) and adopting a new Regulation,HAS ADOPTED THIS REGULATION:Article 1For the purpose of this Regulation, the following definitions shall apply:1. "funds" means financial assets and economic benefits of every kind, including but not limited to cash, cheques, claims on money, drafts, money orders and other payment instruments; deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; publicly and privately traded securities and debt instruments, including stocks and shares, certificates presenting securities, bonds, notes, warrants, debentures, derivatives contracts; interest, dividends or other income on or value accruing from or generated by assets; credit, right of set-off, guarantees, performance bonds or other financial commitments; letters of credit, bills of lading, bills of sale; documents evidencing an interest in funds or financial resources, and any other instrument of export-financing;2. "economic resources" means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services;3. "freezing of funds" means preventing any move, transfer, alteration, use of or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds, including portfolio management;4. "freezing of economic resources" means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them.Article 21. All funds and economic resources belonging to, or owned or held by, a natural or legal person, group or entity designated by the Sanctions Committee and listed in Annex I shall be frozen.2. No funds shall be made available, directly or indirectly, to, or for the benefit of, a natural or legal person, group or entity designated by the Sanctions Committee and listed in Annex I.3. No economic resources shall be made available, directly or indirectly, to, or for the benefit of, a natural or legal person, group or entity designated by the Sanctions Committee and listed in Annex I, so as to enable that person, group or entity to obtain funds, goods or services.Article 3Without prejudice to the powers of Member States in the exercise of their public authority, it shall be prohibited to grant, sell, supply or transfer, directly or indirectly, technical advice, assistance or training related to military activities, including in particular training and assistance related to the manufacture, maintenance and use of arms and related materiel of all types, to any natural or legal person, group or entity designated by the Sanctions Committee and listed in Annex I.Article 41. The participation, knowingly and intentionally, in activities, the object or effect of which is, directly or indirectly, to circumvent Article 2 or to promote the transactions referred to in Article 3, shall be prohibited.2. Any information that the provisions of this Regulation are being, or have been, circumvented shall be notified to the competent authorities of the Member States and, directly or through these competent authorities, to the Commission.Article 51. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall:(a) provide immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States listed in Annex II where they are resident or located, and, directly or through these competent authorities, to the Commission.In particular, available information in respect of funds, financial assets or economic resources owned or controlled by persons designated by the Sanctions Committee and listed in Annex 1 during the period of six months before the entry into force of this Regulation shall be provided;(b) cooperate with the competent authorities listed in Annex II in any verification of this information.2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.3. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member States concerned.Article 6The freezing of funds, other financial assets and economic resources, in good faith that such action is in accordance with this Regulation, shall not involve the natural or legal person, group or entity implementing it, or its directors or employees, in liability of any kind unless it is proved that the freezing was due to negligence.Article 71. The Commission shall be empowered to:- amend or supplement Annex I on the basis of determinations made by either the United Nations Security Council or the Sanctions Committee, and- amend Annex II on the basis of information supplied by Member States.2. Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Sanctions Committee for the purpose of the effective implementation of this Regulation.Article 8The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information received in accordance with Article 5 and in respect of violation and enforcement problems and judgements handed down by national courts.Article 9This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 101. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.2. Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed, shall be those determined by the Member States in accordance with Article 13 of Regulation (EC) No 467/2001.3. Each Member State shall be responsible for bringing proceedings against any natural or legal person, group or entity under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by any such person, group or entity.Article 11This Regulation shall apply- within the territory of the Community, including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State,- to any legal person, group or entity which is incorporated or constituted under the law of a Member State,- to any legal person, group or entity doing business within the Community.Article 12Regulation (EC) No 467/2001 is hereby repealed.Article 13This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 May 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) See page 4 of this Official Journal.(2) Proposal submitted on 6 March 2002 (not yet published in the Official Journal).(3) Opinion delivered on 11 April 2002 (not yet published in the Official Journal).(4) OJ L 67, 9.3.2001, p. 1.ANNEX IList of persons, groups and entities referred to in Article 2Legal persons, groups and entitiesAaran Money Wire Service, Inc., 1806, Riverside Avenue, Second Floor, Minneapolis, Minnesota, USAAbu Sayyaf Group (aka Al Harakat Al Islamiyya)Afghan Support Committee (ASC), aka Lajnat Ul Masa Eidatul Afghania, Jamiat Ayat-Ur-Rhas Al Islamia, Jamiat Ihya Ul Turath Al Islamia, and Ahya Ul Turas; office locations: Headquarters - G. T. Road (probably Grand Trunk Road), near Pushtoon Garhi Pabbi, Peshawar, Pakistan; Cheprahar Hadda, Mia Omar Sabaqah School, Jalabad, AfghanistanAl Baraka Exchange L.L.C., PO Box 3313, Deira, Dubai, UAE; PO Box 20066, Dubai, UAEAl Qaida/Islamic Army (aka "The Base", Al Qaeda, Islamic Salvation Foundation, The Group for the Preservation of the Holy Sites, The Islamic Army for the Liberation of Holy Places, The World Islamic Front for Jihad Against Jews and Crusaders, Usama Bin Laden Network, Usama Bin Laden Organisation)Al Rashid Trust (aka Al-Rasheed Trust):- Kitas Ghar, Nazimabad 4, Dahgel-Iftah, Karachi, Pakistan,- Jamia Maajid, Sulalman Park, Melgium Pura, Lahore, Pakistan,- Office Dha'rbi M'unin, Opposite Khyber Bank, Abbottabad Road, Mansehra, Pakistan,- Office Dhar'bi M'unin ZR Brothers, Katcherry Road, Chowk Yadgaar, Peshawar, Pakistan,- Office Dha'rbi-M'unin, Rm No 3 Moti Plaza, near Liaquat Bagh, Muree Road, Rawalpindi, Pakistan,- Office Dha'rbi-M'unin, Top floor, Dr Dawa Khan Dental Clinic Surgeon, Main Baxae, Mingora, Swat, Pakistan,- operations in Afghanistan: Herat, Jalalabad, Kabul, Kandahar, Mazar Sherif,- also operations in Kosovo, ChechnyaAl Taqwa Trade, Property and Industry Company Limited (fka. Al Taqwa Trade, Property and Industry) (fka Al Taqwa Trade, Property and Industry Establishment) (fka Himmat Establishment), c/o Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, LiechtensteinAl-Barakaat Bank, Mogadishu, SomaliaAl-Barakaat Wiring Service, 2940, Pillsbury Avenue, Suite 4, Minneapolis, Minnesota 55408, USAAl-Barakaat, Mogadishu, Somalia; Dubai, UAEAl-Barakat Bank of Somalia (BSS) (aka Barakat Bank of Somalia), Mogadishu, Somalia; Bossasso, SomaliaAl-Barakat Finance Group, Dubai, UAE; Mogadishu, SomaliaAl-Barakat Financial Holding Co., Dubai, UAE; Mogadishu, SomaliaAl-Barakat Global Telecommunications (aka Barakaat Globetelcompany), PO Box 3313, Dubai, UAE; Mogadishu, Somalia; Hargeysa, SomaliaAl-Barakat Group of Companies Somalia Limited (aka Al-Barakat Financial Company), PO Box 3313, Dubai, UAE; Mogadishu, SomaliaAl-Barakat International (aka Baraco Co.), PO Box 2923, Dubai, UAEAl-Barakat Investments, PO Box 3313, Deira, Dubai, UAEAl-Hamati Sweets Bakeries, Al-Mukallah, Hadhramawt Governorate, YemenAl-Itihaad Al-Islamiya (AIAI)Al-Jihad/Egyptian Islamic Jihad (aka Egyptian Al-Jihad, Egyptian Islamic Jihad, Jihad Group, New Jihad)Al-Nur Honey Press Shops (aka Al-Nur Honey Center), Sanaa, YemenAl-Shifa Honey Press For Industry And Commerce, PO Box 8089, Al-Hasabah, Sanaa, Yemen; By the Shrine Next to the Gas Station, Jamal Street, Taiz, Yemen; Al-Arudh Square, Khur Maksar, Aden, Yemen; Al-Nasr Street, Doha, QatarArmed Islamic Group (GIA) (aka Al Jamm'ah Al Islamiah Al-Musallah, GIA, Groupement Islamique ArmÃ ©)Asat Trust Reg., Altenbach 8, FL-9490 Vaduz, LiechtensteinAsbat al-AnsarBank Al Taqwa Limited (aka Al Taqwa Bank) (aka Bank Al Taqwa), PO Box N-4877, Nassau, Bahamas; c/o Arthur D. Hanna & Company, 10, Deveaux Street, Nassau, BahamasBaraka Trading Company, PO Box 3313, Dubai, UAEBarakaat Boston, 266, Neponset Avenue, Apt. 43, Dorchester, Massachussets 02122-3224, USABarakaat Construction Company, PO Box 3313, Dubai, UAEBarakaat Group of Companies, PO Box 3313, Dubai, UAE; Mogadishu, SomaliaBarakaat International Foundation, Box 4036, Spanga, Stockholm, Sweden; Rinkebytorget 1, 04, Spanga, SwedenBarakaat International, Hallbybacken 15, 70 Spanga, SwedenBarakaat International, Inc., 1929, South 5th Street, Suite 205, Minneapolis, Minnesota, USABarakaat North America, Inc., 925, Washington Street, Dorchester, Massachussets, USA; 2019, Bank Street, Ottawa, Ontario, CanadaBarakaat Red Sea Telecommunications, Bossaso, Somalia; Nakhiil, Somalia; Huruuse, Somalia; Raxmo, Somalia; Ticis, Somalia; Kowthar, Somalia; Noobir, Somalia; Bubaarag, Somalia; Gufure, Somalia; Xuuxuule, Somalia; Ala Aamin, Somalia; Guureeye, Somalia; Najax, Somalia; Carafaat, SomaliaBarakaat Telecommunications Co. Somalia, Ltd, PO Box 3313, Dubai, UAEBarakaat Wire Transfer Company, 4419, South Brandon Street, Seattle, Washington, USABarakat Banks and Remittances, Mogadishu, Somalia; Dubai, UAEBarakat Computer Consulting (BCC), Mogadishu, SomaliaBarakat Consulting Group (BCG), Mogadishu, SomaliaBarakat Enterprise, 1762, Huy Road, Columbus, Ohio, USABarakat Global Telephone Company, Mogadishu, Somalia; Dubai, UAEBarakat International Companies (BICO), Mogadishu, Somalia; Dubai, UAEBarakat Post Express (BPE), Mogadishu, SomaliaBarakat Refreshment Company, Mogadishu, Somalia; Dubai, UAEBarakat Telecommunications Company Limited (aka BTELCO), Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia; Kievitlaan 16, 't Veld, Noord-Holland, NetherlandsBarako Trading Company, L.L.C., PO Box 3313, Dubai, UAEDe Afghanistan Momtaz BankGlobal Service International, 1929, 5th Street, Suite 204, Minneapolis, Minnesota, USAHarakat Ul-Mujahidin/HUM (aka Al-Faran, Al-Hadid, Al-Hadith, Harakat Ul-Ansar, HUA, Harakat Ul-Mujahideen)Heyatul Ulya, Mogadishu, SomaliaIslamic Army of AdenIslamic Movement of Uzbekistan (IMU) (aka IMU)Jaish-I-Momhammed (aka Army of Mohammed), PakistanJamyah Taawun Al-Islamia (aka Society of Islamic Cooperation; aka Jamiyat Al Taawun Al Islamiyya; aka JIT), Qandahar City, AfghanistanLibyan Islamic Fighting GroupMamoun Darkazanli Import-Export Company (aka Darkazanli Company, Darkazanli Export-Import Sonderposten), Uhlenhorsterweg 34 11, Hamburg, GermanyNada Management Organisation S.A. (fka Al Taqwa Management Organisation S.A.), Viale Stefano Franscini 22, CH-6900 Lugano (TI), SwitzerlandParka Trading Company, PO Box 3313, Deira, Dubai, UAERABITA TRUST, Room 9A, Second Floor, Wahdat Road, Education Town, Lahore, Pakistan; Wares Colony, Lahore, PakistanRed Sea Barakat Company Limited, Mogadishu, Somalia; Dubai, UAERevival of Islamic Heritage Society (RIHS), aka Jamiat Ihia Al-Turath Al-Islamiya, Revival of Islamic Society Heritage on the African Continent, Jamia Ihya Ul Turath; office locations: Pakistan and Afghanistan. NB: only the Pakistan and Afghanistan offices of this entity will be designatedSalafist Group for Call and Combat (GSPC) (aka Le Groupe Salafiste pour la PrÃ ©diction et le Combat)Somali International Relief Organization, 1806, Riverside Avenue, 2nd Floor, Minneapolis, Minnesota, USASomali Internet Company, Mogadishu, SomaliaSomali Network AB, Hallybybacken 15, 70 Spanga, SwedenWafa Humanitarian Organisation (aka Al Wafa, Al Wafa Organisation, Wafa Al-Igatha Al-Islamia) Jordan house No 125, Street 54, Phase II. Hayatabad, Peshawar, Pakistan; offices in Saudi Arabia, Kuwait and United Arab EmiratesYoussef M. Nada & Co. Gesellschaft m.b.H., Kaertner Ring 2/2/5/22, A-1010 Vienna, AustriaYoussef M. Nada, Via Riasc 4, CH-6911 Campione d'Italia I, SwitzerlandNatural persons(functions in brackets are those under the former Taliban regime of Afghanistan)Aazem, Abdul Haiy, Maulavi (First Secretary, Taliban "Consulate General", Quetta)Abd al-Hadi al-Iraqi (aka Abu Abdallah, Abdal Al-Hadi Al-Iraqi)Abdul Rahman Yasin (aka Taha, Abdul Rahman S.; aka Taher, Abdul Rahman S.; aka YASIN, Abdul Rahman Said; aka YASIN, Aboud); born 10.4.1960, Bloomington, Indiana USA; SSN 156-92-9858 (USA); passport No 27082171 (USA) (issued 21.6.1992 in Amman, Jordan) or passport No M0887925 (Iraq); citizen USAAbdullah Ahmed Abdullah (aka Abu Mariam; aka Al-Masri, Abu Mohamed; aka Saleh), Afghanistan; born 1963, Egypt; citizen EgyptAbdullkadir, Hussein Mahamud, Florence, ItalyAbu Hafs the Mauritanian (aka Mahfouz Ould al-Walid, Khalid Al-Shanqiti, Mafouz Walad Al-Walid, Mahamedou Ouid Slahi); born 1.1.1975Abu Zubaydah (aka Abu Zubaida, Abd Al-Hadi Al Wahab, Zain Al-Abidin Muhahhad Husain, Zayn Al-Abidin Muhammad Husain, Tariq); born 12.3.1971, Riyadh, Saudi ArabiaAden, Adirisak, Skaftingebacken 8, 16367 Spanga, Sweden, date of birth 1 June 1968Agha, Abdul Rahman (Chief Justice of Military Court)Agha, Haji Abdul Manan (aka Saiyid; Abd Al-Manam), PakistanAgha, Saed M. Azim, Maulavi (Passport and Visa Dept)Agha, Sayyed Ghiassouddine, Maulavi (Minister of Haj and Religious Affairs)Ahmadi, Haji M., Mullah (President of Da Afghanistan Bank)Ahmadulla, Qari (Minister of Security (Intelligence))Ahmed Khalfan Ghailani (aka Ahmed the Tanzanian; aka Foopie; aka Fupi; aka Ahmad, Abu Bakr; aka Ahmed, A; aka Ahmed, Abubakar; aka Ahmed, Abubakar K.; aka Ahmed, Abubakar Khalfan; aka Ahmed, Abubakary K.; aka Ahmed, Ahmed Khalfan; aka Al Tanzani, Ahmad; aka Ali, Ahmed Khalfan; aka Bakr, Abu; aka Ghailani, Abubakary Khalfan Ahmed; aka Ghailani, Ahmed; aka Ghilani, Ahmad Khalafan; aka Hussein, Mahafudh Abubakar Ahmed Abdallah; aka Khabar, Abu; aka Khalfan, Ahmed; aka Mohammed, Shariff Omar); born 14.3.1974 or 13.4.1974 or 14.4.1974 or 1.8.1970, Zanzibar, Tanzania; citizen TanzaniaAhmed Mohammed Hamed Ali (aka Abdurehman, Ahmed Mohammed; aka Abu Fatima; aka Abu Islam; aka Abu Khadiijah; aka Ahmed Hamed; aka Ahmed The Egyptian; aka Ahmed, Ahmed; aka Al-Masri, Ahmad; aka Al-Surir, Abu Islam; aka Ali, Ahmed Mohammed; aka Ali, Hamed; aka Hemed, Ahmed; aka Shieb, Ahmed; aka Shuaib), Afghanistan; born 1965, Egypt; citizen EgyptAkhund, Ahmed Jan, Mullah (Minister of Water and Electricity)Akhund, Alhaj Mohammad Essa, Mullah (Minister of Mines and Industries)Akhund, Attiqullah, Maulavi (Deputy Minister of Agriculture)Akhund, Dadullah, Maulavi (Minister of Construction)Akhund, Hadji Ubaidullah, Mullah (Minister of Defence)Akhund, Mohammad Abbas, Mullah (Minister of Public Health)Akhundzada, Mohammad Sediq (Deputy Minister of Martyrs and Repatriation)Al-Hamati, Muhammad (aka Al-Ahdal, Mohammad Hamdi Sadiq; aka Al-Makki, Abu Asim), YemenAl-Haq, Amin (aka Amin, Muhammad; aka Ah Haq, Dr Amin; aka Ul-Haq, Dr Amin); born 1960, Nangahar Province, AfghanistanAli, Abbas Abdi, Mogadishu, SomaliaAli, Abdi Abdulaziz, Drabantvagen 21, 17750 Spanga, Sweden; date of birth 1 January 1955Ali, Yusaf Ahmed, Hallbybybacken 15, 70 Spanga, Sweden, date of birth 20 November 1974Al-Jadawi, Saqar; Born c. 1965; thought to be a Yemeni and Saudi national; aide to Usama Bin Laden.Al-Jaziri, Abu Bakr; nationality: Algerian; address: Peshawar, Pakistan - affiliated with Afghan Support CommitteeAl-Kadr, Ahmad Said (aka Abu Abd Al-Rahman, Al-Kanadi); born 1.3.1948, Cairo, Egypt; thought to be an Egyptian and Canadian nationalAllamuddin, Syed (Second Secretary, Taliban "Consulate General", Peshawar)Al-Libi Abd Al Mushin, aka Ibrahim Ali Muhammad Abu Bakr - affiliated with Afghan Support Committee and Revival of Islamic Heritage SocietyAl-Qadi, Yasin (aka Kadi, Shaykh Yassin Abdullah; aka Kahdi, Yasin), Jeddah, Saudi ArabiaAl-Sharif, Sa'd; born c. 1969, Saudi Arabia; brother-in-law and close associate of Usama Bin Laden; said to be head of Usama Bin Laden's financial organisation.Amin, Aminullah, Maulavi (Governor of Saripul Province)Aminzai, Shams-us-Safa (Press-Centre, Ministry of Foreign Affairs)Anafi, Nazirullah, Maulavi (Commercial AttachÃ ©, Taliban "Embassy", Islamabad)Anas al-Liby (aka Al-Libi, Anas; aka Al-Raghie, Nazih; aka Alraghie, Nazih Abdul Hamed; aka Al-Sabai, Anas), Afghanistan; born 30.3.1964 or 14.5.1964, Tripoli, Libya; citizen Libya (individual)Anwari, Mohammad Tahre, Mullah (Administrative Affairs)Aref, Arefullah, Mullah (Deputy Minister of Finance)Asem, Esmatullah, Maulavi, SG of Afghan Red Crescent Society (ARCS)Asem, Sayed Esmatullah, Maulavi (Deputy Minister of Preventing Vice and Propagating Virtue)Atiqullah, Hadji Molla (Deputy Minister of Public Works)Aweys, Dahir Ubeidullahi, Via Cipriano Facchinetti 84, Rome, Italy.Aweys, Hassan Dahir (aka Ali, Sheikh Hassan Dahir Aweys) (aka Awes, Shaykh Hassan Dahir); date of birth 1935; citizen of SomaliaAyman Al-Zawahari (aka Ahmed Fuad Salim, Aiman Muhammad Rabi Al-Zawahiri); Operational and Military Leader of Jihad Group; born 19.6.1951, Giza, Egypt; passport No 1084010 (Egypt); alternative No 19820215Azizirahman, Mr (Third Secretary, Taliban Embassy, Abu Dhabi)Baqi, Abdul, Maulavi (Consulate Dept, Ministry of Foreign Affairs)Baqi, Abdul, Mullah (Vice-Minister of Information and Culture)Baradar, Mullah (Deputy, Minister of Defence)Bari, Abdul, Maulavi (Governor of Helmand Province)Bin Marwan, Bilal; born 1947Bin Muhammad, Ayadi Chafiq (aka Ayadi Shafiq, Ben Muhammad; aka Ayadi Chafik, Ben Muhammad; aka Aiadi, Ben Muhammad; aka Aiady, Ben Muhammad), Helene Meyer Ring 10-1415-80809, Munich, Germany; 129 Park Road, London NW8, England; 28 Chaussee De Lille, Mouscron, Belgium; Darvingasse 1/2/58-60, Vienna, Austria; Tunisia; born 21.1.1963, Safais (Sfax), TunisiaDarkazanli, Mamoun, Uhlenhorster Weg 34, 22085 Hamburg, Germany; born 4.8.1958, Aleppo, Syria; Passport No 1310636262 (Germany)Daud, Mohammad (Administrative AttachÃ ©, Taliban "Embassy", Islamabad)Delawar, Shahabuddin, Maulavi (Deputy of High Court)Ehsanullah, Maulavi (Deputy Minister of Security (Intelligence))Elmi, Mohammad Azam, Maulavi (Deputy Minister of Mines and Industries)Eshaq M. (Governor of Laghman Province)Ezatullah, Maulavi (Deputy Minister of Planning)Fahid Mohammed Ally Msalam (aka Al-Kini, Usama; aka Ally, Fahid Mohammed; aka Msalam, Fahad Ally; aka Msalam, Fahid Mohammed Ali; aka Msalam, Mohammed Ally; aka Musalaam, Fahid Mohammed Ali; aka Salem, Fahid Muhamad Ali); born 19.2.1976, Mombasa, Kenya; citizen KenyaFaiz, Maulavi (Information Dept, Ministry of Foreign Affairs)Faizan, Faiz Mohammad, Maulavi (Deputy Minister of Commerce)Fauzi, Habibullah (First Secretary/Deputy Head of Mission, Taliban "Embassy", Islamabad)Fazul Abdullah Mohammed (aka Abdalla, Fazul; aka Adballah, Fazul; aka Aisha, Abu; aka Al Sudani, Abu Seif; aka Ali, Fadel Abdallah Mohammed; aka Fazul, Abdalla; aka Fazul, Abdallah; aka Fazul, Abdallah Mohammed; aka Fazul, Haroon; aka Fazul, Harun; aka Haroon; aka Haroun, Fadhil; aka Harun; aka Luqman, Abu; aka Mohammed, Fazul; aka Mohammed, Fazul Abdilahi; aka Mohammed, Fouad; aka Muhamad, Fadil Abdallah); born 25.8.1972 or 25.12.1974 or 25.2.1974, Moroni, Comoros Islands; citizen Comoros or citizen KenyaGhafoor, Abdul, Maulavi (Deputy Minister of Agriculture)Hakimi, Gul Ahmad, Maulavi (Commercial AttachÃ ©, Taliban "Consulate General", Karachi)Hamdullah, Maulavi (Repatriation AttachÃ ©, Taliban "Consulate General", Quetta),Hamidi, Zabihullah (Deputy Minister of Higher Education)Hamidullah, Mullah, Head of Ariana Afghan AirlinesHamsudin, Maulavi (Governor of Wardak (Maidan) Province)Hanafi, Mohammad Nasim, Mullah (Deputy Minister of Education)Hanif, Qari Din Mohammad (Minister of Planning)Haqani, Djallalouddine, Maulavi (Minister of Frontier Affairs)Haqani, Sayeedur Rahman, Maulavi (Deputy Minister of Mines and Industries)Haqqan, Sayyed, Maulavi (Minister of Administrative Affairs)Haqqani, Mohammad Salim, Maulavi (Deputy Minister of Preventing Vice and Propagating Virtue)Haqqani, Moslim, Maulavi (Deputy Minister of Haj and Religious Affairs)Haqqani, Najibullah, Maulavi (Deputy Minister of Public Works)Hassan, Hadji Mohammad, Mullah (First Deputy, Council of Ministers, Governor of Kandahar)Hijazi, Riad (aka Hijazi, Raed M.; aka Al-Hawen, Abu-Ahmad; aka Almaghribi, Rashid (The Moroccan); aka Al-Amriki, Abu-Ahmad (The American); aka Al-Shahid, Abu-Ahmad), Jordan; born 1968, California, USA; SSN: 548-91-5411Himmat, Ali Ghaleb, Via Posero 2, CH-6911 Campione d'Italia, Switzerland; date of birth 16 June 1938; place of birth: Damascus, Syria; citizen of Switzerland and Tunisia.Homayoon, Mohammad, Eng. (Deputy Minister of Water and Electricity)Hottak, Abdul Rahman Ahmad, Maulavi (Deputy (Cultural) Minister of Information and Culture)Hottak, M. Musa, Maulavi (Deputy Minister of Planning)Huber, Albert Friedrich Armand (aka Huber, Ahmed), Mettmenstetten, Switzerland, date of birth 1927Hussein, Liban, 925, Washington Street, Dorchester, Massachussets, USA; 2019, Bank Street, Ontario, Ottawa, CanadaIbn Al-Shaykh Al-LibiIslam, Muhammad (Governor of Bamiyan Province)Jabbar, Abdul, Maulavi (Governor of Baghlan Province)Jalal, Noor, Maulavi (Deputy (Administrative) Minister of Interior Affairs)Jalil, Abdul, Mullah (Deputy Minister of Foreign Affairs)Jama, Garad (aka Nor, Garad K.) (aka Wasrsame, Fartune Ahmed, 2100, Bloomington Avenue, Minneapolis, Minnesota, USA; 1806, Riverside Avenue, 2nd Floor, Minneapolis, Minnesota; date of birth 26 June 1974Jamal, Qudratullah, Maulavi (Minister of Information)Jan, Ahmad, Maulavi (Governor of Zabol Province)Janan, Mullah (Governor of Fariab),Jim'ale, Ahmed Nur Ali (aka Jimale, Ahmed Ali) (aka Jim'ale, Ahmad Nur Ali) (aka Jumale, Ahmed Nur) (aka Jumali, Ahmed Ali), PO Box 3312, Dubai, UAE; Mogadishu, SomaliaKabir, A., Maulavi (Governor of Nangarhar Province)Kabir, Abdul, Maulavi (Second Deputy, Council of Ministers, Governor of Nangahar Province, Head of Eastern Zone)Kahie, Abdullahi Hussein, Bakara Market, Dar Salaam Buildings, Mogadishu, Somalia.Kakazada, Rahamatullah, Maulavi (Consul General, Taliban "Consulate General", Karachi)Khairkhwah, Khair Mohammad, Maulavi (Governor of Herat Province)Khaksar, Abdul Samad, Mullah (Deputy (Security) Minister of Interior Affairs)Kmalzada Shamsalah, Mr (Second Secretary, Taliban Embassy, Abu Dhabi)Ladehyanoy, Mufti Rashid Ahmad (aka Ludhianvi, Mufti Rashid Ahmad; aka Ahmad, Mufti Rasheed; aka Wadehyanoy, Mufti Rashid Ahmad); Karachi, PakistanMadani, Jan Mohammad, Mr (ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi)Madani, Zia-ur-Rahman, Maulavi (Governor of Logar Province)Mahmood, Sultan Bashir-Ud-Din (aka Mahmood, Sultan Bashiruddin; aka Mehmood, Dr. Bashir Uddin; aka Mekmud, Sultan Baishiruddin), Street 13, Wazir Akbar Khan, Kabul, Aghanistan; alt. date of birth 1937; alt. date of birth 1938; alt. date of birth 1939; alt. date of birth 1940; alt. date of birth 1941; alt. date of birth 1942; alt. date of birth 1943; alt. date of birth 1944; alt. date of birth 1945; nationality: PakistaniMajeed, Abdul (aka Majeed Chaudhry Abdul; aka Majid, Abdul); date of birth 15 Apr 1939; alt. date of birth 1938; nationality: Pakistani)Makhtab Al-Khidamat/Al KifahManan, Mawlawi Abdul, Mr (Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi)Mansour, Akhtar Mohammad (Minister of Civil Aviation and Transportation)Mansour, Mohamed (aka Al-Mansour, dr. Mohamed), Ob. Heslibachstrasse 20, Kusnacht, Switzerland; Zurich, Switzerland; date of birth 1928, place of birth Egypt or UAE.Mansour-Fattouh, Zeinab, Zurich, SwitzerlandMansur, Abdul Latif, Maulavi (Minister of Agriculture)Mati, Mohammadullah, Maulavi (Minister of Public Works)Matiullah, Mullah, Kabul Custom House,Mazloom, Fazel M, Mullah (Deputy Chief of Army Staff)Mohammad, Akhtar, Maulavi (Education AttachÃ ©, Taliban "Consulate General", Peshawar)Mohammad, Dost, Mullah (Governor of Ghazni Province)Mohammad, Nazar, Maulavi (Governor of Kunduz Province)Mohammad, Nik, Maulavi (Deputy Minister of Commerce)Mohammad, Qari Din (Minister of Higher Education)Mohammadi, Shafiqullah, Maulavi (Governor of Khost Province)Momand, Qalamudin, Maulavi (Deputy Minister of Haj Affairs)Monib, Abdul Hakim, Maulavi (Deputy Minister of Frontier Affairs)Motaqi, Amir Khan, Mullah (Minister of Education)Motasem, Abdul Wasay Aghajan, Mullah (Minister of Finance)Motmaen, Abdulhai (Information and Culture Dept, Kandahar)Muazen, Samiullah, Maulavi (Deputy of High Court)Muhammad Atif (aka Subhi Abu Sitta, Abu Hafs Al Masri, Sheik Taysir Abdullah, Mohamed Atef, Abu Hafs Al Masri el Khabir, Taysir); born 1956, Alexandria, Egypt; alt. date of birth 1951.Muhammad 'Atif (aka Abu Hafs); born (probably) 1944, Egypt; thought to be an Egyptian national; senior lieutenant to Usama Bin LadenMuhammad Salah (aka Nasr Fahmi Nasr Hasanayn)Muhsin Musa Matwalli Atwah (aka Abdel Rahman; aka Abdul Rahman; aka Al-Muhajir, Abdul Rahman; aka Al-Namer, Mohammed K.A.), Afghanistan; born 19.6.1964, Egypt; citizen EgyptMujahid, Abdul Hakim, Taliban envoy to the United NationsMurad, Abdullah, Maulavi (Consul General, Taliban "Consulate General", Quetta)Mustafa Mohamed Fadhil (aka Al Masri, Abd Al Wakil; aka Al-Nubi, Abu; aka Ali, Hassan; aka Anis, Abu; aka Elbishy, Moustafa Ali; aka Fadil, Mustafa Muhamad; aka Fazul, Mustafa; aka Hussein; aka Jihad, Abu; aka Khalid; aka Man, Nu; aka Mohammed, Mustafa; aka Yussrr, Abu); born 23.6.1976, Cairo, Egypt; citizen Egypt or citizen Kenya; Kenyan ID No 12773667; serial No 201735161Mustasaed, Mullah (Head of Academy of Sciences)Mutawakil, Abdul Wakil (Minister of Foreign Affairs)Muttaqi, Amir Khan (Taliban representative in UN-led talks)Nada, Youssef (aka. Nada, Youssef M.) (aka Nada, Youssef Mustafa), Via Arogno 32, 6911 Campione d'Italia, Italy; Via per Arogno 32, CH-6911 Campione d'Italia, Switzerland; Via Riasc 4, CH-6911 Campione d'Italia I, Switzerland; date of birth 17 May 1931 or 17 May 1937; place of birth: Alexandria, Egypt; citizen of TunisiaNaim, Mohammad, Mullah (Deputy Minister of Civil Aviation)Najibullah, Maulavi (Consul General, Taliban "Consulate General", Peshawar)Nomani, Hamidullah, Maulavi (high ranking official in the Ministry of Higher Education)Noorani, Mufti Mohammad Aleem (First Secretary, Taliban "Consulate General", Karachi)Nuri, Maulavi Nurullah (Governor of Balkh Province, Head of Northern Zone)Nuristani, Rostam, Maulavi (Deputy Minister of Public Works)Nyazi, Manan, Mullah (Governor of Kabul Province)Omar, Mohammed, Mullah, Leader of the Faithful ("Amir ul-Mumineen"), AfghanistanOmari, Alhaj M. Ibrahim (Deputy Minister of Frontier Affairs)Paktis, Abdul Satar, Dr, (Protocol Dept, Ministry of Foreign Affairs)Qadeer, Abdul, General (Military AttachÃ ©, Taliban "Embassy", Islamabad)Qalamuddin, Maulavi (Head of Olympic Committee)Qurishi, Abdul Ghafar, Maulavi (Repatriation AttachÃ ©, Taliban "Embassy", Islamabad)Rabbani, Mohammad, Mullah (Chairman of the Ruling Council, Head of the Council of Ministers)Rahimi, Yar Mohammad Mullah (Minister of Communication)Rahmani, Arsalan, Maulavi (Deputy Minister of Higher Education)Rahmani, M. Hasan, Mullah (Governor of Kandahar Province)Rasul, M, Mullah (Governor of Nimroz Province)Rauf, Abdul, Mullah (Commander of Central Corpus)Razaq, Abdul, Maulavi (Minister of Commerce)Razaq, Abdul, Mullah (Minister of Interior Affairs)Reshad, Habibullah, Mullah (Head of Investigation Dept.)Saddiq, Alhaj Mohammad, Maulavi (Trade Representative, Taliban "Consulate General", Peshawar)Sadruddin, Alhaj, Mullah (Mayor of Kabul City)Safi, Rahmatullah, General (Taliban representative in Europe)Salek, Abdulhai, Maulavi (Governor of Urouzgan Province)Sanani, Maulavi, Head of Dar-ul-Efta,Saqib, Noor Mohammad (Chief Justice of Supreme Court)Sayed, Alhaj Mullah Sadudin (Mayor of Kabul City)Sayf al-Adl (aka Saif Al-'Adil); born c. 1963, Egypt; thought to be an Egyptian national; responsible for UBL's securitySayyed, Saiduddine, Maulavi (Vice-Minister of Work and Social Affairs)Shafiq, A. Wahed, Maulavi (Deputy Governor of Kabul Province)Shafiq, M, Mullah (Governor of Samangan Province)Shaheen, Mohammad Sohail (Second Secretary, Taliban "Embassy", Islamabad)Shahidkhel, S. Ahmed, Maulavi (Deputy Minister of Education)Shams-ur-Rahman, Mullah (Deputy Minister of Agriculture)Sharif, Mohammad (Deputy Minister of Interior Affairs)Shaykh Sai'id (aka Mustafa Muhammad Ahmad); born in EgyptSheikh Ahmed Salim Swedan (aka Ahmed the Tall; aka Ally, Ahmed; aka Bahamad; aka Bahamad, Sheik; aka Bahamadi, Sheikh; aka Suweidan, Sheikh Ahmad Salem; aka Swedan, Sheikh; aka Swedan, Sheikh Ahmed Salem); born 9.4.1969 or 9.4.1960, Mombasa, Kenya; citizen of KenyaShenwary, Haji Abdul Ghafar (Third Secretary, Taliban "Consulate General", Karachi)Shinwari, Jalaluddine, Maulavi (Deputy Minister of Justice)Siddiqmal, Mohammad Sarwar (Third Secretary, Taliban "Embassy", Islamabad)Stanekzai, Sher Abbas (Deputy Minister of Public Health)Tahis, Hadji (Deputy Minister of Civil Aviation)Takhari, Abdul Raqib, Maulavi (Minister of Repatriation)Tariq Anwar Al-Sayyid Ahmad (aka Hamdi Ahmad Farag, Amr al-Fatih Fathi); born 15.3.1963, Alexandria, EgyptTawana, Maulavi (Governor of Paktia Province)Tayeb, Haji Alla Dad, Mullah (Deputy Minister of Communication)Thirwat Salah Shihata (aka Tarwat Salah Abdallah, Salah Shihata Thirwat, Shahata Thirwat); born 29.6.1960, EgyptTufail, Mohammed (aka Tufail, S.M.; aka Tufail, Sheik Mohammed); nationality: PakistaniTurab, Hidayatullah Abu (Deputy Minister of Civil Aviation)Turabi, Nooruddin, Mullah (Minister of Justice)Ummah Tameer E-Nau (Utn), Street 13, Wazir Akbar Khan, Kabul, Afghanistan; PakistanUsama Bin Laden (aka Usama Bin Muhammad Bin Awad, a.k.a. Osama Bin Laden; aka Abu Abdallah Abd Al-Hakim); born 30.7.1957, Jeddah, Saudi Arabia; Saudi citizenship withdrawn, now officially an Afghan nationalUthman, Omar Mahmoud (aka Al-Filistini, Abu Qatada; aka Takfiri, Abu Umr; aka Abu Umar, Abu Omar; aka Uthman, Al-Samman; aka Umar, Abu Umar; aka Uthman, Umar; aka Abu Ismail), London, England; born 30.12.1960 or 13.12.1960Wahab, Malawi Abdul Taliban (ChargÃ © d'Affaires in Riyadh)Wahidyar, Ramatullah (Deputy Minister for Martyrs and Repatriation)Wali, Mohammad, Maulavi (Minister of Department of Preventing Vice and Propagating Virtue)Wali, Qari Abdul (First Secretary, Taliban "Consulate General", Peshawar)Walijan, Maulavi (Governor of Jawzjan Province)Wasseq, Abdul-Haq-, Maulavi (Deputy Minister of Security (Intelligence))Waziri, M. Jawaz (UN Dept, Ministry of Foreign Affairs)Yaqoub, Mohammad, Maulavi (Head of BIA)Yuldashev, Tohir (aka Yuldashev, Takhir), UzbekistanZaeef, Abdul Salam, Mullah (Ambassador Extraordinary and Plenipotentiary, Taliban "Embassy", Islamabad)Zaeef, Abdul Salam (Taliban Ambassador to Pakistan)Zahed, Abdul Rahman (Deputy Minister of Foreign Affairs)Zahid, Mohammad, Mullah (Third Secretary, Taliban "Embassy", Islamabad),Zaief, Abdul Salam, Mullah (Deputy Minister of Mines and Industries)Zia, Mohammad (aka Zia, Ahmad); c/o Ahmed Shah s/o Painda Mohammad al-Karim Set, Peshawar, Pakistan; c/o Alam General Store Shop 17, Awami Market, Peshawar, Pakistan; c/o Zahir Shah s/o Murad Khan Ander Sher, Peshawar, PakistanZurmati, Maulavi Rahimullah (Deputy (Publication) Minister of Information and Culture)ANNEX IIList of competent authorities referred to in Article 5BELGIUMMinistÃ ¨re des finances TrÃ ©sorerie Avenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 75 18 MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiquesService Licences60, rue GÃ ©nÃ ©ral LÃ ©man B - 1040 Bruxelles Fax (32-2) 230 83 22 Tel. (32-2) 206 58 11DENMARKErhvervs- og Boligstyrelsen Dahlerups PakhusLangelinie Alle 17DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01GERMANYDeutsche Bundesbank Postfach 100602 D - 60006 Frankfurt/Main Tel. (49-69) 95 66-01 Fax (49-69) 560 10 71GREECEMinistry of National Economy General Directorate of Economic Policy 5-7 Nikis Street GR - 101 80 Athens Tel. (30-10) 333 27 81-2 Fax (30-10) 333 28 10, 333 27 93 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·Ã  5-7 GR - 101 80 Ã Ã ¸Ã ®Ã ½Ã ± TÃ ·Ã ». (30-10) 333 27 81-2 Ã ¦Ã ¬Ã ¾.: (00-30-10) 333 28 10/333 27 93SPAINDirecciÃ ³n General de Comercio InversionesSubdirecciÃ ³n General de Inversiones ExterioresMinisterio de EconomÃ ­a Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 39 83 Fax (34) 913 49 35 62 DirecciÃ ³n General del Tesoro y PolÃ ­tica FinancieraSubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de CapitalesMinisterio de EconomÃ ­a Paseo del Prado, 6 E - 28014 Madrid Tel. (34) 912 09 95 11 Fax (34) 912 09 96 56FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrieDirection du TrÃ ©sorService des affaires europÃ ©ennes et internationalesSous-direction E139, rue du Bercy F - 75572 Paris Cedex 12 Tel. (33-1) 44 87 17 17 Fax (33-1) 53 18 36 15IRELANDCentral Bank of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Ireland Tel. (353-1) 671 66 66 Department of Foreign Affairs Bilateral Economic Relations Division 76-78 Harcourt Street Dublin 2 Ireland Tel. (353-1) 408 24 92ITALYMinistero dell'Economia e delle Finanze Comitato di sicurezza finanziaria Via XX Settembre 97 I - 00187 Roma Email: csf@tesoro.it Tel. (39 06) 4 761 39 21 Fax (39 06) 4 761 39 32LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur, de la coopÃ ©ration, de l'action humanitaire et de la dÃ ©fense Direction des relations Ã ©conomiques internationales BP 1602 L - 1016 Luxembourg Tel. (352) 478-1 ou 478-2350 Fax (352) 22 20 48 MinistÃ ¨re des finances 3, rue de la CongrÃ ©gation L - 1352 Luxembourg Tel. (352) 478-2712 Fax (352) 47 52 41NETHERLANDSMinisterie van FinanciÃ «n Directie Wetgeving, Juridische en Bestuurlijke Zaken Postbus 20201 2500 EE Den Haag Nederland Tel. (31-70) 342 82 27 Fax (31-70) 342 79 05AUSTRIAOesterreichische Nationalbank Otto-Wagner-Platz 3 A - 1090 Wien Tel. (43-1) 404 20-0 Fax (43-1) 404 20-73 99 Bundesministerium fÃ ¼r Inneres - Bundeskriminalamt Josef Holaubek Platz 1 A - 1090 Wien Tel. (43-1) 313 45-0 Fax (43-1) 313 45-85 290PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral dos Assuntos Europeus RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P - 1100 Lisboa Tel. (351-1) 882 32 40/47 Fax (351-1) 882 32 49 MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o Geral dos Assuntos Multilaterias/DirecÃ §Ã £o dos ServiÃ §os das OrganizaÃ §Ã µes PolÃ ­ticas Internacionais Largo do Rilvas P - 1350-179 Lisboa Tel. (351-21) 394 60 72 Fax (351-21) 394 60 73FINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PL 176 FIN - 00161 Helsinki Tel. (358-9) 16 05 59 00 Fax (358-9) 16 05 57 07SWEDENWith respect to Article 4:Rikspolisstyrelsen (RPS) Box 12256 SE - 102 26 Stockholm Tel. (46-8) 401 90 00 Fax (46-8) 401 99 00With respect to Article 5:Finansinspektionen Box 7831 SE - 103 98 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35UNITED KINGDOMHM Treasury International Financial Services Team 19 Allington Towers London SW1E 5EB United Kingdom Tel. (44-207) 270 55 50 Fax (44-207) 270 43 65 Export Control and Non-Proliferation Directorate Department of Trade and Industry 3-4 Abbey Orchard Street London SW1P 2JJ United Kingdom Tel. (44-207) 215 05 10 Fax (44-207) 215 05 11 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44-207) 601 43 09EUROPEAN COMMUNITYCommission of the European CommunitiesDirectorate-General for External RelationsDirectorate CFSPUnit A.2/Mr A. de VriesRue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel. (32-2) 295 68 80 Fax (32-2) 296 75 63 E-mail: anthonius.de-vries@cec.eu.int